Citation Nr: 0929093	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation prior to May 
29, 2008, and in excess of 20 percent thereafter, for 
nephrogenic diabetes insipidus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to March 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, granted 
service connection for nephrogenic diabetes insipidus and 
assigned a 0 percent evaluation, effective October 29, 2004.  

In July 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

In November 2007 the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

Thereafter, in an August 2008 rating decision, the RO 
increased the evaluation for the Veteran's service-connected 
nephrogenic diabetes insipidus to 20 percent disabling, 
effective May 29, 2008.  The Veteran was advised of the above 
grant of increased rating; however, he did not withdraw his 
appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United 
States Court of Appeals for Veterans Claims held that, on a 
claim for an original or increased rating, the Veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected diabetes 
insipidus is manifested by polyuria with near-continuous 
thirst as of October 29, 2004, with no evidence of one or 
more episodes of dehydration in the past year not requiring 
parenteral hydration.  


CONCLUSIONS OF LAW

1.  Effective October 29, 2004, the criteria for a 20 percent 
disability evaluation for diabetes insipidus have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.119, Diagnostic Code 7909 
(2008).

2.  The criteria for an initial evaluation in excess of 20 
percent for diabetes insipidus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.119, Diagnostic Code 7909 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire 
period since service connection has been in effect, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected disability is evaluated under 
Diagnostic Code 7909, which addresses diabetes insipidus.  
Under this Diagnostic Code, a 20 percent rating is warranted 
for polyuria with near-continuous thirst.  A 40 percent 
rating is warranted for polyuria with near-continuous thirst 
and one or more episodes of dehydration in the past year, not 
requiring parenteral hydration.  A 60 percent rating is 
warranted for polyuria with near-continuous thirst and one or 
two documented episodes of dehydration requiring parenteral 
hydration in the past year.  A 100 percent rating is 
warranted for polyuria with near-continuous thirst more than 
two documented episodes of dehydration requiring parenteral 
hydration in the past year.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7909.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).

By way of procedural background, service connection for 
nephrogenic diabetes insipidus was granted in an August 2005 
rating decision and assigned a 0 percent disability 
evaluation, effective October 29, 2004, under Diagnostic Code 
7909.  In August 2008, the disability evaluation for the 
service-connected nephrogenic diabetes insipidus was 
increased to 20 percent disabling, effective May 29, 2008, 
under Diagnostic Code 7909.  The Veteran contends that his 
service-connected nephrogenic diabetes insipidus is worse 
than the current evaluations contemplate.

At the outset, the Board notes that the Veteran not only 
suffers from diabetes insipidus, but also from nonservice-
connected diabetes mellitus, type II.  A review of the record 
reveals that by history and currently the Veteran has 
complained of and experienced polyuria and polydipsia.  

Service treatment records reflect a diagnosis of diabetes 
insipidus in 1989.  The service treatment note stated that 
the Veteran's daily urine output would rise to the level of 
approximately seven to nine liters of urine, and a water 
deprivation test showed that his body lost approximately four 
and a half pounds over an eight hour period.  

After discharge from service, a November 1994 private medical 
record reports the Veteran urinating four to five times 
nightly without prescribed medication.  A July 2005 VA 
genitourinary examination report shows that the Veteran did 
not require medication for his diabetes insipidus and that 
his kidney function was within normal limits.  An October 
2005 VA outpatient treatment note records that the Veteran's 
complaints of polyuria and polydipsia were not central to his 
diabetes insipidus.  Further testing was recommended.  A 
November 2005 clinical entry also notes the Veteran's 
complaints of polyuria and polydipsia and that the Veteran 
stated that he has had those symptoms since he was diagnosed 
with nephrogenic diabetes insipidus.  

On VA endocrine examination in April 2006, the Veteran's 
complaints of the passage of a large amount of urine and 
experiencing thirst were once again recorded.  Examination 
revealed essentially normal findings.  After examination, the 
examiner acknowledged that he was asked to evaluate the 
connection between diabetes insipidus and the non-service 
connected diabetes mellitus and to provide an opinion 
regarding a potential relationship between the two.  That is, 
whether the nephrogenic diabetes insipidus, which is an 
endocrine pituitary disorder of the kidney, inability of the 
kidney to respond normally to ADH and diabetes mellitus type 
2, which is also an endocrine disorder of carbohydrate 
metabolism and a possible association with the two endocrine 
diseases.  In response, the examiner opined that it was less 
likely than not that the two endocrine disorders are related.  
Although they are endocrine diseases, the pathophysiology of 
the diseases are not related.  The examiner did not set forth 
which symptoms were attributable to the Veteran's diabetes 
insipidus and which symptoms were attributable to his 
nonservice-connected diabetes mellitus.

VA outpatient treatment records from February 2006 to 
September 2006 repeatedly show symptoms of polydipsia and 
polyuria, along with reports of drinking twelve glasses of 
water per day.

In November 2007, the Board remanded the Veteran's claim and 
asked the RO to schedule a VA examination to determine the 
current severity of his service-connected diabetes insipidus, 
and for the VA examiner to determine the "manifestations 
specifically attributable to the [V]eteran's service-
connected nephrogenic diabetes insipidus . . . and 
differentiated from symptoms caused by any nonservice-
connected disorders."  In response, the May 2008 VA examiner 
noted diagnoses which included diabetes mellitus and 
nephrogenic diabetes insipidus.  The examiner added that the 
Veteran had an endocrine examination in 2006 and it was 
reported that he originally took a diuretic; however, he has 
not taken any medication for five to seven years and the 
Veteran drinks twelve glasses of water per day, although none 
at night.  The Veteran has or has had polyuria as well as 
nocturia.  The examiner added the Veteran's diabetes 
insipidus evidently is not central so vasopressin is not of 
any use at this time.  

A careful review of the aforementioned evidence reveals that 
the Veteran has continuously complained of and received 
treatment for polyuria and polydipsia.  The review however 
fails to clearly set forth which symptoms are attributable to 
the Veteran's service-connected nephrogenic diabetes 
insipidus and which symptoms are attributable to his 
nonservice-connected diabetes mellitus.  As such, all doubt 
will be resolved in the Veteran's favor; the Veteran's 
polyuria and polydipsia will be attributed to his service-
connected diabetes insipidus.  When it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 
require that reasonable doubt on any issue be resolved in the 
Veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  Because 
clinical evidence shows polyuria with near-continuous thirst 
since service connection has been in effect, an increased 
rating to 20 percent rating effective October 29, 2004, the 
first day upon which service connection is in effect for this 
disability, is warranted.  

However, at no time during the rating period on appeal is a 
rating in excess of 20 percent warranted for the Veteran's 
diabetes insipidus.  As mentioned previously, in order to be 
entitled to the next-higher 40 percent rating under 
Diagnostic Code 7909, the evidence must show polyuria with 
near-continuous thirst and one or more episodes of 
dehydration in the past year, not requiring parenteral 
hydration.  In this case, no such evidence is present.  Not 
one of the medical reports dated from 2005 through 2008 show 
episodes of dehydration.  The VA outpatient and private 
medical records are absent of any reported episodes of 
dehydration.  Moreover, in May 2008 the VA examiner expressly 
noted that there was no evidence of dehydration.  Since the 
Veteran fails to show evidence of dehydration, which is the 
critical element necessary for the next-higher 40 percent 
evaluation, an initial evaluation in excess of 20 percent is 
not warranted.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2008), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the Veteran's service-
connected disability, interference with his employment is to 
be expected.  However, he testified during the July 2007 
personal hearing that he has not missed any time from work 
because of his service-connected diabetes insipidus.  
Additionally, the May 2008 VA examiner noted that the 
Veteran's loss of employment was not due to the diabetes 
insipidus, but rather, as reported by the Veteran, due to his 
loss of balance, which is related to his diabetes mellitus, 
type II.  Moreover, the record does not reflect frequent 
periods of hospitalization because of the service-connected 
disability nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  In the Veteran's case, there is no indication 
that his diabetes insipidus is so unusually debilitating as 
to warrant a referral of his case for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  Therefore, the Board 
concludes that the RO's action in not referring the case for 
extraschedular consideration was consistent with the 
evidentiary record.  

In conclusion, the Board acknowledges the Veteran's appellate 
assertions, but the Board rejects his assertions to the 
extent that he maintains that a rating in excess of 20 
percent is warranted.  Rather, when resolving doubt in the 
Veteran's favor, the competent medical evidence supports a 20 
percent rating and no higher effective October 29, 2004.  At 
no point during the rating period on appeal does the 
competent evidence support the assignment of a disability 
evaluation in excess of 20 percent.  The Board has considered 
the mandates of Fenderson and benefit-of-the-doubt doctrine 
has been applied in this case.  The appeal to the extent 
previously set forth is granted.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  More recently, in Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009), the Supreme Court held that 
the Federal Circuit's harmless error framework conflicts with 
38 U.S.C.A. § 7261(b)(2) requirement that the Veterans Court 
take "due account of the rule of prejudicial error."  The 
Supreme Court explained that such task prevents the reviewing 
court from directly asking the harmless error question, 
imposes unreasonable evidentiary burden on VA, and requires 
VA and not the claimant to explain the harmless error when 
the Court has ruled that the party "seek[ing] to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted."  Id. at 1705.  
As such, because the harmless error requirement is viewed as 
"too complex and rigid[,]" the Board is not required to 
determine whether the notice errors affected the essential 
fairness of the adjudication.  Id. at 1698.  

This claim arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection.  
In this case, the Veteran was provided a VCAA letter in 
November 2004 which informed him of the evidence necessary to 
substantiate a claim for service connection.  Courts have 
held that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
November 1998 to September 2006, and private treatment 
records dated July 1997 to December 2004.  The Veteran was 
also provided VA examinations in connection with his claim.  
The 2005 and 2008 VA examiners reviewed the Veteran's claims 
file, noted his medical history, and recorded pertinent 
examination findings.  All obtainable evidence identified by 
the Veteran relative to the claim has been obtained and 
associated with the claims file.  Neither the Veteran nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Effective October 29, 2004, the criteria for the assignment 
of a 20 percent rating for diabetes insipidus is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.  

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes insipidus is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


